DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/06/2020 and  11/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites “one or more of the first outlet side of the first prism and the second inlet side of the second prism are provided with a coating in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side”.  This limitation, in light of the Specifications, is interpreted to mean that an air gap is formed by a coating so structured and not by other means.  For the coating to “form an 
Claim 2 recites “the coating is provided only on one of the [sides]”. This limitation is interpreted as a product by process limitation and does not structurally distinguish the invention over the product formed by other means.  As the base claim requires a coating to be provided to form an air gap between sides of respective prisms, Claim 2 does not further distinguish the invention. Claim 3 contains analogous language.
Claims 4-11 are rejected as dependents incorporating the language of the base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/216386 to Saita (hereinafter Saita).  Foreign priority to JP 2017-103669 filed May 25, 2017. 
Regarding claims 1, 10, and 12, Saita discloses an optical system of an endoscope (Figs. 1 & 9) having a lateral viewing direction (Figs. 1 & 9), the optical system comprising: a sideways looking distal optical assembly (lens 2, and prisms 12 & 14, Fig. 1); and a proximal optical assembly (filters 20G & 20R, Fig. 1); wherein light bundles incident from an object space are guided along a beam path by the distal optical assembly and the proximal optical assembly and imaged on an image sensor (e.g. sensor 30G & 30R, Fig. 1); the distal optical assembly comprises a deflection prism assembly (prisms 12 & 14, Fig. 1) which comprises a first prism (prism 12, Fig. 1) and a second prism (prism 14, Fig. 1) which follow one another in a direction of incident light; the first prism comprises a first inlet side (first surface 12a, Fig. 1) and a first outlet side (inclined with respect to the first inlet side (second surface 12b, Fig. 1); the second prism comprises a second inlet side (first surface 14a, Fig. 1), a reflection side (second surface 14b, Fig. 1) and a second outlet side (third surface 14c and second surface 14b, Fig. 1); and one or more of the first outlet side of the first prism and the second inlet side of the second prism are provided with a coating (“The second prism first surface 14a is joined to the first prism second surface 12b via a frame-shaped spacer 22”, Fig. 1) in a region outside of the beam path to form an air gap (air gap 24, Fig. 1-2) in a region of the beam path between the first outlet side and the second inlet side (Fig. 1-2).  

Claims 1-4, 7, 10, 12-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,066,101 to Aoki et al. (hereinafter Aoki).
Regarding claims 1, 10, 12, Aoki discloses an optical system of an endoscope having a lateral viewing direction (Figs. 1-2), the optical system comprising: a sideways looking distal optical assembly (prisms 114, 115, 116, Figs. 1-2); and a proximal optical assembly (lens 106, 
Regarding claim 2, Aoki discloses the coating is provided only on one of the first outlet side of the first prism or on the second inlet side of the second prism (spacers 9, Fig. 1-2 & 6).
Regarding claim 3, Aoki discloses the coating is only provided on the first outlet side of the first prism (spacers 9, Fig. 1-2 & 6; col 4, ln. 22-54).  
Regarding claims 4 and 15, Aoki discloses the coating has a layer thickness between 2µm and 20µm (“the thickness of the gap 119 is around 20 micrometers”; col 4, ln. 22-54).
Regarding claim 7, Aoki discloses the coating is a metal coating (“spacers 9 are composed of metal films in given shapes formed through an etching process”; col 4, ln. 22-54).
Regarding claim 13, Aoki discloses the coating is applied only to one of the first outlet side of the first prism or to the second inlet side of the second prism (col 4, ln. 22-54).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,689,365 to Takahashi (hereinafter Takahashi) in view of US Pat. No. 7,505,208 to Mitchell (hereinafter Mitchell).
Regarding claims 1 and 12, Takahashi discloses an optical system of an endoscope (Fig. 23) having a lateral viewing direction (Fig. 23), the optical system comprising: a sideways looking distal optical assembly (prisms 45a & 45b, Fig. 23); and a proximal optical assembly (lenses 46, rotary unit 43, Fig. 23); wherein light bundles incident from an object space are guided along a beam path by the distal optical assembly and the proximal optical assembly and imaged on an image sensor (image sensor 47, Fig. 23); the distal optical assembly comprises a deflection prism assembly (prisms 45a & 45b, Fig. 23) which comprises a first prism (prism 45a, Fig. 23) and a second prism (prism 45b, Fig. 23) which follow one another in a direction of incident light; the first prism comprises a first inlet side (side of prism 45a positioned distally from prism 45b, Fig. 23) and a first outlet side (side of prism 45a positioned proximally with respect to prism 45b, Fig. 23) inclined with respect to the first inlet side; the second prism comprises a second inlet side (side of prism 45b positioned proximally with respect to prism 
Takahashi discloses the claimed invention as cited above though does not explicitly disclose: one or more of the first outlet side of the first prism and the second inlet side of the second prism are provided with a coating in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side.  
Mitchell discloses one or more of the first outlet side  of the first prism (“a first-prism air-gap face 24” of prism 18, Fig. 1-2) and the second inlet side of the second prism (“a second-prism air-gap face 28” of prism 16, Fig. 1-2) are provided with a coating (each respective layer of spacer 36 reads on the claimed coating as well as the combination, Fig. 4) in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side (Fig. 2-4). The spacer 36 is provided outside of a central beam path (Fig. 4), despite overlapping a portion of the depicted beam path. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 4 and 15, MItchell discloses has a layer thickness between 2µm and 20µm (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 5 and 16, MItchell discloses the layer thickness is between 5µm and 15µm (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 6 and 17, MItchell discloses the layer thickness is between 5µm and 10µm (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the 
Regarding claims 7 and 8, MItchell discloses the metal coating is one of a chromium coating or a coating at least partially containing chromium (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claim 9, Takahashi discloses the proximal optical assembly comprises a left lens system channel (Figs. 23-24A) and a right lens system channel (Figs. 23-24A), and the distal optical assembly is configured to couple light bundles incident from the object space into the left lens system channel and into the right lens system channel (Fig. 23), and the distal optical assembly comprises an inlet lens (unlabeled plano-concave lens adjacent to prism 45a, Fig. 23), the deflection prism assembly and an outlet lens which follow one another in the direction of incident light (Fig. 23).  
Regarding claims 10 and 11, Takahashi discloses a stereo-video endoscope having a lateral viewing direction, the stereo-video endoscope comprising the optical system according to Claim 9 (Fig. 23).
Regarding claims 2 and 13, Mitchell discloses the coating is applied only to one of the first outlet side of the first prism or to the second inlet side of the second prism (“multilayer interference coating is deposited onto one of the transmissive optical elements”; col. 2, ll. 51-60).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 3 and 14, Mitchell discloses the coating is applied only to the first outlet side of the first prism (“multilayer interference coating is deposited onto one of the transmissive optical elements”; col. 2, ll. 51-60).    
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally teaches forming air gaps between prisms in various techniques. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        I don’t k